Citation Nr: 1614063	
Decision Date: 04/06/16    Archive Date: 04/25/16

DOCKET NO.  12-02 622A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a vision disorder, to include as secondary to service-connected diabetes mellitus with hypertension and erectile dysfunction.

2.  Entitlement to service connection for chemical imbalance in the brain. 

3.  Entitlement to a rating in excess of 10 percent for tinea pedis with acquired plantar keratoderma, onychomycosis, and hand eczema.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1967 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2011 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.   

In February 2012, the Veteran testified before a Decision Review Officer (DRO) regarding the issue of entitlement to an increased rating for tinea pedis with acquired plantar keratoderma, onychomycosis, and hand eczema.  In October 2014, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge pertaining to all issues on appeal.  Transcripts of both hearings are of record.

In December 2014, the Board granted the Veteran's request to reopen his claim for service connection for a vision disorder, and remanded all claims on appeal for further development.

In January 2016, the Veteran submitted a statement on a VA Form 9 and indicated that he desired a Board hearing via video-conference.  However, as indicated previously, the Veteran has already been afforded a Board hearing before the undersigned Veterans Law Judge in October 2014.   

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2014, the Board remanded the matters in order provide the Veteran with VA examination to assess the nature and etiology of his claimed vision disorder and chemical imbalance condition, and to assess the severity of his service-connected skin disability.

With respect to the Veteran's claimed vision condition, the December 2014 Remand requested the examiner to provide an etiology opinion as to whether the Veteran's vision condition was directly caused by his active duty service and whether such condition was secondarily caused or aggravated by his diabetes mellitus with hypertension and erectile dysfunction.  The December 2014 Remand further required that etiology opinions should be provided for each vision disorder diagnosed.  The Veteran underwent VA examination of his eyes in April 2015 and was diagnosed with Type II diabetes mellitus with no retinopathy (OU), nuclear sclerotic cataracts (OU), history of hydrocystoma excision (OS), and dry eye syndrome.  However, the April 2015 examiner failed to provide any etiology opinions addressing either direct or secondary service connection regarding these diagnoses, as directed by the December 2014 Remand.  Accordingly, remand for an addendum opinion is warranted. 

With respect to the Veteran's claimed chemical imbalance condition, the December 2014 Remand requested that the examiner offer an opinion as to what may be causing the Veteran's periods of blanking out, if no diagnosis concerning this claimed condition could be rendered.  In April 2015, the Veteran underwent VA psychiatric examination during which the examiner concluded that the Veteran's report of "'blanking out' was not indicative of any mental health diagnoses," that there was "no evidence" that such episodes as described by the Veteran were related to any mental health diagnoses, and that there is no such diagnosis of a "chemical imbalance in the DSM-V."  The April 2015 examiner further suggested that such episodes may be related to some type of respiratory condition.  Subsequently, in December 2015, the AOJ obtained an addendum opinion in which another VA examiner noted that the Veteran's cognitive symptoms are "symptoms and/or byproducts of PTSD, depression, and chronic sleep impairment" and that the Veteran does not suffer from a separate diagnosable cognitive disorder.  The Board finds that remand is needed for an addendum opinion to address the contradiction between the two opinions, i.e., whether the Veteran's episodes of blanking out are due to a nonservice-connected respiratory disorder or are part and parcel of his service-connected posttraumatic stress disorder (PTSD).

With respect to the Veteran's skin disability, the December 2014 Remand directed the examiner to "specifically indicate whether such treatment included systemic therapy such as corticosteroids or other immunosuppressive drugs and the duration of such treatment for the period from December 2009 to the present."  In April 2015, the Veteran underwent VA examination to assess the severity of his skin condition, but the examiner failed to answer the question required by the December 2014 Remand.  Rather, the examiner indicated that the Veteran had been treated with topical medication in the form of Terbinafine cream on a constant/near-constant basis for his onychomycosis and tinea pedis, but did not indicate whether such treatment was systemic or required.  

Moreover, in January 2016, the Veteran alleged that he is "in pain 24 hours a day" and that he experiences "severe pain daily due to [his] deteriorating skin condition on [his] hands/legs/feet/toes."  Accordingly, because the April 2015 VA examiner did not respond to the question noted above from the December2014 Remand and because the Veteran has alleged a worsening of his skin condition, remand is warranted for a new examination of his skin condition.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Finally, the record reflects that certain VA treatment records appear to be missing from the claims file.  The last December 2015 supplemental statement of the case indicates that VA treatment records dating through December 2015 have been considered.  However, the claims file contains only VA treatment records dating to September 2014 and a December 2015 VA medical opinion addendum report.  VA treatment records dating from September 2014 to December 2015 are missing.  Accordingly, while on remand, the AOJ must obtain and associate with the claims file all outstanding VA treatment records dating from September 2014 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from September 2014 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Return the claims file to the VA examiner who conducted the April 2015 VA examination for the Veteran's claimed vision disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2015 VA examiner is not available, the claims file should be provided to an appropriate physician so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  For each of the Veteran's diagnosed vision disorders, to include nuclear sclerotic cataracts (OU), history of hydrocystoma excision (OS), and dry eye syndrome, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his description of being repeatedly knocked down in service as a result of explosions.  

(B)  For each of the Veteran's diagnosed vision disorders, to include nuclear sclerotic cataracts (OU), history of hydrocystoma excision (OS), and dry eye syndrome, the examiner should offer an opinion as to whether it is at least as likely as not caused OR aggravated by his service-connected diabetes mellitus with hypertension and erectile dysfunction.  If aggravation is found, the examiner should determine, if possible, to what extent the vision disorder was aggravated beyond the natural progression of such disease.

In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

3.  Return the claims file to the VA examiner who authored the December 2015 VA medical opinion concerning the Veteran's claimed chemical imbalance disorder.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the December 2015 VA examiner is not available, the claims file should be provided to an appropriate examiner so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

(A)  The examiner should indicate if the Veteran has a diagnosis of chemical imbalance of the brain or possibly a cognitive disorder, which manifests in "blanking out," that is separate and distinct from his service-connected PTSD.  In this regard, if no diagnosis is rendered, the examiner should offer an opinion as to what may be causing the Veteran's periods of blanking out.  The examiner must consider and address the opinion of the April 2015 VA examiner that the Veteran's "blanking out" episodes are not related to any mental health diagnoses and instead may be related to some type of nonservice-connected respiratory condition.

(B)  If the Veteran is diagnosed with chemical imbalance of the brain or a disability manifested by blanking out, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service, to include his description of being repeatedly knocked down in service as a result of explosions.

In offering such opinion, the examiner should also consider the lay statements of record, to include those pertaining to the incurrence and continuity of symptomatology of the disorder at issue.  A rationale for the opinion offered should be provided.

4.  After obtaining the foregoing opinion regarding the Veteran's claimed chemical imbalance, the AOJ should conduct any additionally indicated development deemed necessary, to include obtaining an opinion regarding whether the Veteran's claimed chemical balance or "blanking out" is related to a physical cause and, if so, whether such is at least as likely as not related to the Veteran's military service, to include his description of being repeatedly knocked down in service as a result of explosions.

5.  After all outstanding records have been associated with the record, the Veteran should be scheduled for an appropriate VA examination so as to determine the current level of severity of his tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted.

The examiner should describe the nature and severity of all manifestations of the Veteran's tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema.  The examiner should note the percentage of the entire body and exposed areas affected of all skin disorders attributed to the service-connected tinea pedis with acquired plantar keratoderma, onychomycosis and hand eczema and identify the prescribed treatment(s).  He or she should specifically indicate whether such treatment constitutes systemic therapy and, if so, whether such treatment was required.  The examiner should also indicate the duration of such treatment for the period from December 2009 to the present.

If the examiner determines that the Veteran experiences flare-ups or additional symptoms of his skin disability, but they are not observable at the current time, he or she should estimate the entire body and exposed areas affected of such skin disability when it is in an active phase.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

